Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00575-CV

                               Jesse B. SCOTT and Paula Scott,
                                          Appellants

                                               v.

                                     Alexander R. BABB,
                                          Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 10-96-A
                       Honorable N. Keith Williams, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that Appellee Alexander R. Babb take nothing in his
suit against Appellants Jesse B. Scott and Paula Scott. Costs of this appeal are taxed against
Appellee Alexander R. Babb.

       SIGNED October 30, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice